          Case 2:20-cv-01306-MMB Document 6 Filed 06/17/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. PETER ALLEN TREADWAY, JR., :
     Plaintiff,                :
                               :
     v.                        :                     CIVIL ACTION NO. 20-CV-1306
                               :
WEST CHESTER, CHESTER COUNTY,:
PA,                            :
     Defendant.                :

                                       MEMORANDUM

BAYLSON, J.                                                                      JUNE      17 ,

2020

       Plaintiff Peter Allen Treadway, Jr., a prisoner currently incarcerated at SCI-Greene,

initiated this civil action against “West Chester, Chester County, PA,” raising assorted

challenges to the fact and circumstances of his confinement. For the following reasons, the

Court will dismiss this case as legally frivolous pursuant to 28 U.S.C. § 1915A(b)(1).

I.     FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

       Treadway initiated this civil action by filing a document titled “Motion § 11.65; Rule

35A Bonafide Motion to Correct or Reduce Sentence Key 899.” The document is rambling and

difficult to understand. Although unclear, the document appears to both challenge a 2011

judgment of sentence issued by a state court and discuss conditions of confinement. As

Treadway sought leave to proceed in forma pauperis within the document, the Clerk’s Office

bifurcated the consecutively paginated document and entered it as two separate docket entries,

namely a Motion to Proceed In Forma Pauperis (ECF No. 1) and a Complaint (ECF No. 2).

       In a March 23, 2020 Order, the Court denied Treadway leave to proceed in forma

pauperis without prejudice because he did not include an affidavit of poverty along with an
          Case 2:20-cv-01306-MMB Document 6 Filed 06/17/20 Page 2 of 5




affidavit of his assets or provide a certified copy of his prisoner trust fund account statement, but

gave him thirty days to cure those defects. (ECF No. 4.) In the Order, the Court explained that

although Treadway’s submission was unclear, the Court “construed it as a civil complaint, rather

than a petition for a writ of habeas corpus, because Treadway has a pending habeas petition,

which he is pursuing with the benefit of counsel. See Treadway v. Guilmore, Civ. A. No. 18-

2599 (E.D. Pa.).” (Id. at 1 n.1.) However, due to difficulties resulting from the COVID-19

pandemic, the Clerk’s Office was not able to serve the Order on Treadway.

       On April 14, 2020, Treadway filed what appears to be an amended pleading, docketed as

an Amended Complaint, against “West Chester, County,” “DOC Greene” and “Judge Louis

Dayich,” and titled “‘Petition as to the Order of [Governor] Tom Wolf’ Cause of Action Value of

Worth.” (ECF No. 5 at 1.) Leaving aside the references to God and biblical figures, the gist of

the filing is that Treadway seeks to be transferred from SCI-Greene to SCI-Phoenix to be closer

to home. (Id.) It appears he was told or was under the impression that he would be transferred

but that those plans were altered because of the COVID-19 pandemic. (Id. at 2.) Treadway also

alleges that he should be released because he is innocent and his conviction is flawed. (Id. at 3-

7.) He also appears to request that the Court declare COVID-19 “dead.” (Id. at 21.)

II.    STANDARD OF REVIEW

       Treadway has neither paid the fees to commence this civil action nor filed a motion to

proceed in forma pauperis that substantially complies with 28 U.S.C. § 1915. Until recently, this

Court would have been precluded from addressing his pleadings unless and until he either paid

the fees or was granted leave to proceed in forma pauperis. See, e.g., Francis v. State of N.J.

Office of Law Guardian, 289 F. App’x 472, 474 (3d Cir. 2008) (per curiam) (explaining that

district court erred in addressing complaint before IFP was granted, because the “complaint was



                                                  2
          Case 2:20-cv-01306-MMB Document 6 Filed 06/17/20 Page 3 of 5




not yet subject to dismissal”); Urrutia v. Harrisburg Cty. Police Dep’t, 91 F.3d 451, 458 & n.13

(3d Cir. 1996) (explaining that an action commences when a plaintiff pays the fees or following

a determination that the litigant is entitled to in forma pauperis). However, in Brown v. Sage,

941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United States Court of Appeals for the Third

Circuit recently announced a “flexible approach” that permits the screening of complaints filed

by prisoners pursuant 28 U.S.C. § 1915A even if the prisoner has neither paid the fees nor been

granted in forma pauperis status.

       Section 1915A requires that the Court “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof that

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id. §

1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995). As Treadway is proceeding pro se, the Court construes his allegations liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Treadway has not alleged a proper legal basis for a claim. His filings are unclear and, at

times, do not appear to be seeking proper relief. However, to the extent the Amended Complaint




                                                 3
          Case 2:20-cv-01306-MMB Document 6 Filed 06/17/20 Page 4 of 5




can be understood, Treadway’s claims are best construed as seeking relief pursuant to 42 U.S.C.

§ 1983 primarily based on the failure to transfer Treadway from SCI-Greene to SCI-Phoenix. 1

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“A defendant in a civil rights action must have personal involvement in the alleged wrongs” to

be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Indeed, “[b]ecause

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

        Even leaving aside the fact that Treadway has not alleged how each named Defendant is

responsible for violating his rights, his claim suffers from a more fundamental flaw in that “an

inmate does not have the right to ‘be placed in any particular prison.’” Chavarriaga v. New

Jersey Dep't of Corr., 806 F.3d 210, 225 (3d Cir. 2015) (quoting Meachum v. Fano, 427 U.S.

215, 224 (1976)). Accordingly, Treadway cannot state a legal basis for a constitutional claim as

a result of the fact that he was not transferred to SCI-Phoenix. Nor can the Court discern any

non-frivolous or plausible basis for a claim against the Defendants.

        Furthermore, to the extent Treadway seeks release based on alleged flaws in his

conviction, including his actual innocence, his claims are not cognizable in a civil rights lawsuit.



1
  “In general, an amended pleading supersedes the original pleading and renders the original
pleading a nullity.” Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019). “Thus, the most
recently filed amended complaint becomes the operative pleading.” Id. Furthermore, “liberal
construction of a pro se amended complaint does not mean accumulating allegations from
superseded pleadings.” Argentina v. Gillette, No. 19-1348, 2019 WL 2538020, at *1 n.3 (3d Cir.
June 20, 2019). Accordingly, the filing docketed as “Amended Complaint” is the governing
pleading in this case.
                                                    4
          Case 2:20-cv-01306-MMB Document 6 Filed 06/17/20 Page 5 of 5




That is because “when a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Furthermore, as noted in the Court’s March 23,

2020 Order, Treadway has a pending habeas petition, through which he may raise challenges to

his conviction with the benefit of counsel. See Treadway v. Guilmore, Civ. A. No. 18-2599

(E.D. Pa.). The dismissal of this case should not constitute a bar to Treadway attacking his

conviction in that habeas proceeding. See Rushing v. Pennsylvania, 637 F. App’x 55, 58 n.4 (3d

Cir. 2016) (per curiam).

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss this case as legally frivolous pursuant to

28 U.S.C. § 1915A(b)(1). 2 Treadway’s claims are dismissed with prejudice, because amendment

would be futile, although this dismissal should not prevent Treadway from proceeding with

challenges to his conviction in his pending habeas matter. An Order follows.

                                              BY THE COURT:


                                              s/ Michael M. Baylson
                                              MICHAEL M. BAYLSON, J.




2
 To the extent Treadway again requests to proceed in forma pauperis, the request is denied as
moot due to the dismissal of this case.
                                                 5
